DETAILED ACTION
This action is responsive to the claim amendments filed 8 August 2022. Examiner acknowledges the amendments to claim 1 and 13, the cancellation of claims 17-20, and the new addition of claims 21-24. Claims 1-16 and 21-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US-20140052047-A1).

Regarding claim 1, Wilson teaches
A magnet assembly configured to facilitate causing a state change of an implantable medical device (IMD), the IMD having a magnetic field sensor (This invention also features a positioning toolset suitable for indicating and adjusting the current performance setting of a magnetically adjustable device implanted in a patient, the implanted device having at least one magnet aligned with the current performance setting of the device (Wilson, Paragraph [0016])), the magnet assembly comprising: 
a disc-shaped neodymium magnet (Magnets 450 and 452 in a corresponding adjustment tool 306, FIG. 21, have BHmax of 42-52 MGOe, and are axially magnetized, disc shaped magnets with a diameter of 15.9 mm and a height of 15.9 mm. Suitable material, which resists demagnetization at fields up to three Tesla, for valve unit magnets includes NdFeB, and suitable material for adjustment tool magnets includes NdFeB grade 42-52 (Wilson, Paragraph [0100])); and a 
magnet housing at least partially encasing the magnet (A cover 462 (Wilson, Paragraph [0115], Figure 23)).

Regarding claim 21, Wilson teaches
A magnet assembly configured to facilitate causing a state change of an implantable medical device (IMD), the IMD having a magnetic field sensor (This invention also features a positioning toolset suitable for indicating and adjusting the current performance setting of a magnetically adjustable device implanted in a patient, the implanted device having at least one magnet aligned with the current performance setting of the device (Wilson, Paragraph [0016])), the magnet assembly comprising: 
a disc-shaped magnet comprising a permanent magnetic material (Magnets 450 and 452 in a corresponding adjustment tool 306, FIG. 21, have BHmax of 42-52 MGOe, and are axially magnetized, disc shaped magnets with a diameter of 15.9 mm and a height of 15.9 mm. Suitable material, which resists demagnetization at fields up to three Tesla, for valve unit magnets includes NdFeB, and suitable material for adjustment tool magnets includes NdFeB grade 42-52 (Wilson, Paragraph [0100])); and 
a magnet housing at least partially encasing the magnet (A cover 462 (Wilson, Paragraph [0115], Figure 23)).

Regarding claim 22, Wilson teaches
The magnet assembly of claim 21, wherein the permanent magnetic material comprises neodymium (Wilson, Paragraph [0100]).

Regarding claim 23, Wilson teaches
The magnet assembly of claim 22, wherein the permanent magnetic material comprises neodymium, iron, and boron (Wilson, Paragraph [0100]).

Regarding claim 24, Wilson teaches
The magnet assembly of claim 21, wherein magnet is without an aperture (Magnets 360 and 362 (Wilson, Paragraph [0103], Figure 15), wherein as seen in Figure 15, the magnet is without an aperture).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian (US-20130261704-A1, previously presented) in view of Wilson.

Regarding claim 1, Aghassian teaches 
A magnet assembly configured to facilitate causing a state change of an implantable medical device (IMD), the IMD having a magnetic field sensor (the invention may be used with any type of implantable medical device that could benefit from improved alignment between an external charger and the implantable device (Aghassian, Paragraph [0030])), the magnet assembly comprising: 
a disc-shaped magnet (FIG. 5B shows a primary coil 130 configured for transcutaneously charging the IPG 100 via inductive coupling with sensing coils 230 arranged in accordance with the embodiment shown in FIG. 5A (Paragraph [0038], Figures 5A-B)); and 
a magnet housing at least partially encasing the magnet (the external charger 208 contains magnetic field sensing coils (Paragraph [0032]); wherein the housing can be seen in Figure 10 of Aghassian).

However, Aghassian fails to explicitly disclose that the disc-shaped magnet is not a neodymium magnet. Wilson teaches magnet assembly configured to facilitate causing a state change of an implantable medical device (Wilson, Paragraph [0016]), wherein Wilson teaches a disc-shaped neodymium magnet (Wilson, Paragraph [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Aghassian so as to incorporate that that the disc-shaped magnet is a neodymium magnet as taught by Wilson as this would amount to mere simple substitution of one disc-shaped magnet for another with the similar expected result of causing a state change of an implantable medical device (MPEP2143(I)(B)).

Regarding claim 2, Aghassian in view of Wilson teaches 
The magnet assembly of claim 1, the magnet housing comprising a generally rectangular shape (Aghassian, Figure 10).

Regarding claim 3, Aghassian in view of Wilson teaches 
The magnet assembly of claim 2, wherein the magnet housing includes a length and a width, wherein the length is equal to the width so that the magnet housing has a generally square shape (Aghassian, Figure 10).

Regarding claim 4, Aghassian in view of Wilson teaches 
The magnet assembly of claim 1, wherein the magnet housing comprises an upper wall having an outer surface and an opposite inner surface, a lower wall having an outer surface and an opposite inner surface, and a side wall having an outer surface and an opposite inner surface (Aghassian, Figure 10).

Regarding claim 5, Aghassian in view of Wilson teaches 
The magnet assembly of claim 4, wherein the side wall of the magnet housing is tapered such that a length and/or width of the housing increases toward the lower wall (Aghassian, Figure 10; wherein as seen in Figure 10, the upper wall is shown, but the lower wall would be similarly tapered).

Regarding claim 6, Aghassian in view of Wilson teaches 
The magnet assembly of claim 4, wherein the outer surface of the upper wall is approximately flat, thereby facilitating intuitive orientation of the magnet with respect to the IMD (Aghassian, Figure 10).

Regarding claim 7, Aghassian in view of Wilson teaches 
The magnet assembly of claim 4, wherein the outer surface of the lower wall is approximately flat to facilitate coupling the magnet housing to an external device (Aghassian, Figure 10).

Regarding claim 13, Aghassian teaches 
A magnet assembly configured to facilitate causing a state change of an implantable medical device (IMD), the IMD having a magnetic field sensor (the invention may be used with any type of implantable medical device that could benefit from improved alignment between an external charger and the implantable device (Aghassian, Paragraph [0030])), the magnet assembly comprising: 
a disc-shaped magnet (FIG. 5B shows a primary coil 130 configured for transcutaneously charging the IPG 100 via inductive coupling with sensing coils 230 arranged in accordance with the embodiment shown in FIG. 5A (Paragraph [0038], Figures 5A-B)); and 
a magnet housing at least partially encasing the magnet (the external charger 208 contains magnetic field sensing coils (Paragraph [0032]); wherein the housing can be seen in Figure 10 of Aghassian), wherein the magnet housing comprises an upper wall having an outer surface and an opposite inner surface, a lower wall having an outer surface and an opposite inner surface, and a side wall having an outer surface and an opposite inner surface (Aghassian, Figure 10), and wherein the side wall of the magnet housing is tapered such that a length and/or width of the housing increases toward the lower wall (Aghassian, Figure 10; wherein as seen in Figure 10, the upper wall is shown, but the lower wall would be similarly tapered).

However, Aghassian fails to explicitly disclose that the disc-shaped magnet is not a neodymium magnet. Wilson teaches magnet assembly configured to facilitate causing a state change of an implantable medical device (Wilson, Paragraph [0016]), wherein Wilson teaches a disc-shaped neodymium magnet (Wilson, Paragraph [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Aghassian so as to incorporate that that the disc-shaped magnet is a neodymium magnet as taught by Wilson as this would amount to mere simple substitution of one disc-shaped magnet for another with the similar expected result of causing a state change of an implantable medical device (MPEP2143(I)(B)).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian in view of Wilson as applied to claims 1 and 13 above, respectively, and further in view of Kumar (US-20200288001-A1).

Regarding claims 8 and 14, Aghassian in view of Wilson teaches 
The magnet assembly of claims 7 and 13 respectively, magnet assembly of claim 7, wherein Aghassian discloses prior art that discuss the use of an adhesive for attaching the magnet assembly to skin (Once the positioning and coupling were improved, the charger 208 would stop beeping, and the location of the charger 208 would be held in place over the IPG 100 by using double-side adhesive pads (Aghassian, Paragraph [0009])).

However Aghassian fails to explicitly disclose further comprising an adhesive configured to be disposed between the outer surface of the lower wall and an outer surface of the external device, wherein the adhesive is configured to couple the magnet housing to the external device. Kumar discloses a system for attaching a surface of a device to a different external device (the attachment module further includes a fixing mechanism for securing the main body to the mobile device. The fixing mechanism may be an adhesive that binds the main body to the back side of the mobile device. The adhesive may form a double-sided tape (Kumar, Paragraph [0012]); The case unit 120 may be adapted for wired and/or wireless charging for the reception and/or transmission of power. In at least one embodiment, the case unit 120 employs the industry standard—the Qi standard—for wireless charging from Wireless Power Consortium for inductive charging over distances of up to 4 cm. The charger, external power source, may be a base station having a power management circuit and a primary flat coil to transmit inductive power (Kumar, Paragraph [0061])), wherein this art is considered relevant as Applicant discloses affixing the magnet assembly to a mobile device (the magnet housing 304 may be configured to be coupled to a mobile device such as, for example, the external device 106 depicted in FIG. 1. in embodiments, for example, the magnet assembly 300 may be coupled to a smartphone or other mobile device by affixing an adhesive to the magnet assembly (Applicant’s Specification, Paragraph [0077])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Aghassian in view of Wilson so as to incorporate further comprising an adhesive configured to be disposed between the outer surface of the lower wall and an outer surface of the external device, wherein the adhesive is configured to couple the magnet housing to the external device as taught by Kumar so as to secure the outer surface to the external device during charging (Kumar, Paragraph [0012]).

Claim(s) 9-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian in view of Wilson and Kumar as applied to claims 8 and 14 above, respectively, and further in view of Wilder (US-20200059546-A1).

Regarding claims 9 and 15, Aghassian in view of Wilson and Kumar teaches 
The magnet assembly of claims 8 and 14 respectively. 

However, Aghassian fails to explicitly disclose further comprising one or more pry-off features configured to facilitate gripping the magnet housing and removing it from the outer surface of the external device. Wilder discloses a system for attaching a module to a external device, wherein Wilder further discloses comprising one or more pry-off features configured to facilitate gripping the module and removing it from the outer surface of the external device (The speaker module 16 can be removed from the mobile device case 12 via an actuator, illustrated as a button or actuator 18, where depression of the button 18 allows the speaker module 16 to be readily separated from the mobile device case 12, as described in greater detail below. Other retention methods may be utilized provided that a user may readily, without tools, remove the conference call module 16 from the mobile device case 12, such as using one or more latches, clips, tabs, interlocks, etc. in addition to or instead of the button 18 (Wilder, Paragraph [0081); As illustrated in FIGS. 3A and 4, the flange 151 of top edge may at least partially or wholly be formed from or be part of the slide portion 60. As illustrated in FIG. 3A, the flange 151 can extend substantially an entire extent or length of the slide portion 60 or top edge 161, which can correspond to an extent or length of the male connector 150 (Wilder, Paragraph [0082]); further seen as the notches formed by the elements 151 in Figure 5C of Wilder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Aghassian in view of Wilson and Kumar so as to incorporate further comprising one or more pry-off features configured to facilitate gripping the magnet housing and removing it from the outer surface of the external device as taught by Wilder so as to retain the module, which is considered to be equivalent to the magnet housing, to the external device, while allowing the magnet housing to be removeable from the external device (Wilder, Paragraph [0081], [0082], Figure 5C).

Regarding claim 10, Aghassian in view of Wilson, Kumar, and Wilder teaches 
The magnet assembly of claim 8.

However Aghassian fails to explicitly disclose further comprising one or more pry-off features configured to facilitate gripping the magnet housing and removing it from the outer surface of the external device. Wilder discloses further comprising one or more pry-off features configured to facilitate gripping the housing and removing it from the outer surface of the external device (The speaker module 16 can be removed from the mobile device case 12 via an actuator, illustrated as a button or actuator 18, where depression of the button 18 allows the speaker module 16 to be readily separated from the mobile device case 12, as described in greater detail below. Other retention methods may be utilized provided that a user may readily, without tools, remove the conference call module 16 from the mobile device case 12, such as using one or more latches, clips, tabs, interlocks, etc. in addition to or instead of the button 18 (Wilder, Paragraph [0081); As illustrated in FIGS. 3A and 4, the flange 151 of top edge may at least partially or wholly be formed from or be part of the slide portion 60. As illustrated in FIG. 3A, the flange 151 can extend substantially an entire extent or length of the slide portion 60 or top edge 161, which can correspond to an extent or length of the male connector 150 (Wilder, Paragraph [0082]); further seen as the notches formed by the elements 151 in Figure 5C of Wilder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Aghassian in view of Wilson, Kumar, and Wilder so as to incorporate further comprising one or more pry-off features configured to facilitate gripping the magnet housing and removing it from the outer surface of the external device as taught by Wilder so as to retain the magnet housing to the external device, while allowing the magnet housing to be removeable from the external device (Wilder, Paragraph [0081], [0082], Figure 5C).

Regarding claims 11 and 16, Aghassian in view of Wilson, Kumar, and Wilder teaches 
The magnet assembly of claims 9 and 15, respectively. 

However Aghassian fails to explicitly disclose that the one or more pry-off features comprising at least two pry-off features, in opposite corners of the magnet housing, at the ends of the longest dimension of the magnet housing. Wilder discloses one or more pry-off features comprising at least two pry-off features, in opposite corners of a housing, at the ends of the longest dimension of the housing (The speaker module 16 can be removed from the mobile device case 12 via an actuator, illustrated as a button or actuator 18, where depression of the button 18 allows the speaker module 16 to be readily separated from the mobile device case 12, as described in greater detail below. Other retention methods may be utilized provided that a user may readily, without tools, remove the conference call module 16 from the mobile device case 12, such as using one or more latches, clips, tabs, interlocks, etc. in addition to or instead of the button 18 (Wilder, Paragraph [0081); As illustrated in FIGS. 3A and 4, the flange 151 of top edge may at least partially or wholly be formed from or be part of the slide portion 60. As illustrated in FIG. 3A, the flange 151 can extend substantially an entire extent or length of the slide portion 60 or top edge 161, which can correspond to an extent or length of the male connector 150 (Wilder, Paragraph [0082]); further seen as the notches formed by the elements 151 in Figure 5C of Wilder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Aghassian in view of Wilson, Kumar, and Wilder so as to incorporate that one or more pry-off features comprising at least two pry-off features, in opposite corners of the magnet housing, at the ends of the longest dimension of the magnet housing as taught by Wilder so as to retain the magnet housing to the external device, while allowing the magnet housing to be removeable from the external device (Wilder, Paragraphs [0081], [0082], Figure 5C).

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian in view of Wilson, Kumar, and Wilder as applied to claims 9 and 15 above, respectively, and further in view of Tahmasian (US-20120215285-A1).

Regarding claims 12 and 17, Aghassian in view of Wilson, Kumar, and Wilder teaches 
The magnet assembly of claim 11. 

However, Aghassian fails to explicitly disclose further comprising an aperture defined through the magnet housing. Tahmasian discloses a system for communicating with an implantable medical device, wherein Tahmasian discloses an aperture defined through the housing of the system so as to allow for attachment to a keychain to allow a patient to carry the system (to allow the bridge 300 to be attached to a keychain, a hole 540 may be provided through a housing 510 of the bridge 300. Other techniques (e.g., hooks, straps, snaps, etc.) may be used to allow attaching the bridge 300 for wear by the patient as desired (Tahmasian, Paragraph [0031], Figure 5A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet assembly of Aghassian in view of Wilson, Kumar, and Wilder so as to incorporate further comprising an aperture defined through the magnet housing as taught by Tahmasian so as to allow the patient to easily carry or wear the device for easy access of use (Tahmasian, Paragraph [0031], Figure 5A).

Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C 102(a)(1) rejections set forth in the previous office action are not considered persuasive.
Applicant’s arguments with respect to the 35 U.S.C 102(a)(1) rejection of claim(s) 1, 13, and those dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wilson (US-20140052047-A1) is used to modify Aghassian so as to incorporate the limitation in which the magnet is a neodymium magnet. Furthermore, Wilson is used to reject claims 1 and 21-24 under 35 U.S.C. 102(a)(1) due to similar subject matter.
Applicant’s arguments with respect to the 35 U.S.C 103 rejections set forth in the previous office action are not considered persuasive.
Applicant argues that both Kumar and Wilder are not analogous art. This argument is not considered persuasive as both Kumar and Wilder are considered analogous art due to the Applicant’s disclosure of affixing the magnet assembly to a mobile device (the outer surface 308 of the upper wall 306 may be approximately flat, which may, in embodiments, facilitate intuitive orientation of the magnet with respect to the IMD. The flat surface(s) also may facilitate coupling the magnet housing 304 to another object. The magnet assembly 300 may include an adhesive (not shown) such as, for example, an adhesive glue, tape, sticker, and/or the like, that is configured to be disposed on an outer surface 308 or 314 such that the magnet housing 304 may be coupled to an object by pressing the surface 308 or 314 with the adhesive against the object to which the magnet assembly 300 is to be coupled. That is, for example, the magnet housing 304 may be configured to be coupled to a mobile device such as, for example, the external device 106 depicted in FIG. 1. in embodiments, for example, the magnet assembly 300 may be coupled to a smartphone or other mobile device by affixing an adhesive to the magnet assembly (Applicant’s Specification, Paragraph [0077]); As shown in FIGS. 3C and 3D, the magnet housing 304 may include one or more pry-off features 324 configured to facilitate gripping the magnet housing 304 and removing it from a surface to which it is adhered (Applicant’s Specification, Paragraph [0079])), wherein Kumar discusses systems and methods for affixing a device to a mobile device (Kumar, Paragraph [0012]), and wherein Wilder discusses systems and methods for allowing for removability of a device from a mobile device (Wilder, Paragraphs [0081], [0082]), similar to what is disclosed in the Applicant’s Specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791